Citation Nr: 1632690	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral sensorial hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1967 to July 1967, and on active duty from January 1969 to August 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.  

The Veteran testified at an April 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.

In October 2014 and December 2015, the Board remanded this matter for additional development.  That development has been completed, and the claim has since been returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's bilateral hearing loss was not incurred coincident with active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA further fulfilled its duty to assist the appellant in obtaining relevant evidence to substantiate his claim for entitlement to service connection for bilateral hearing loss and by providing VA examinations in December 2011 and August 2015, and securing VA medical opinions in March 2012 and December 2015.
 
During the April 2013 Travel Board hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claim.  Because of this, the Appellant and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  Further, the Appellant has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Appellant was otherwise denied due process during her Board hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication as to entitlement to service connection for bilateral hearing loss, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.



Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service do not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Analysis

The Veteran seeks entitlement to service connection for a bilateral hearing loss.  His DD Form 214 shows his military occupational specialty (MOS) was laundry quartermaster.  He has stated that he was exposed to M-14 gunfire and grenades during basic training, and was stationed next to a tank firing range while on duty in Germany.  See, e.g., February 2013 VA Form 9.

Prior to November 1967, service departments used American Standards Association (ASA) units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses International Standard Organization (ISO) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the first table below reflects the Veteran's September 1965 enlistment audiometric examination; the second table reflects his February 1967 audiometric examination; and the third reflects his May 1967 audiometric examination.  These first three tables show the ASA measurements recorded in service, with the comparable ISO measurements in parentheses.

At the time of the Veteran's September 1965 enlistment examination, puretone thresholds, in decibels, were as follows:


HERTZ
(FOR ISO add)
A
500 (15)
B
1000 (10)
C
2000 (10)
D
3000 (10)
E
4000 (5)
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)

The enlistment examination demonstrates that the Veteran's hearing was normal in both ears.

At the time of the Veteran's February 1967 audiological examination, puretone thresholds, in decibels, were as follows:



HERTZ
(FOR ISO add)
A
500 (15)
B
1000 (10)
C
2000 (10)
D
3000 (10)
E
4000 (5)
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

This audiological examination demonstrates that the Veteran's hearing was normal in both ears.

At the time of the Veteran's May 1967 audiological examination, puretone thresholds, in decibels, were as follows:


HERTZ
(FOR ISO add)
A
500 (15)
B
1000 (10)
C
2000 (10)
D
3000 (10)
E
4000 (5)
RIGHT
0 (15)
0 (10)
5 (15)
N/A
5 (10)
LEFT
0 (15)
0 (10)
5 (15)
N/A
5 (10)

This audiological examination demonstrates that the Veteran's hearing was normal in both ears.

The Veteran also had January 1969 audiological examination and a July 1970 separation examination recorded in ISO units.  At the time of the Veteran's January 1969 audiological examination, puretone thresholds, in decibels, were as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
0
0
5
N/A
5
LEFT
0
0
5
N/A
5

This audiological examination demonstrates that the Veteran's hearing was normal in both ears.
At the time of the Veteran's July 1970 separation examination, puretone thresholds, in decibels, were as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
10
10
10
N/A
15
LEFT
10
10
10
N/A
15

The separation examination also demonstrates that the Veteran's hearing was normal in both ears.

At a December 2011 VA examination, audiometric testing showed puretone thresholds, in decibels, as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
20
25
25
50
50
LEFT
25
30
35
55
60

Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  The examiner used an audiology report from August 2011.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner reviewed the claims file and opined that it was less likely than not that the bilateral hearing loss was etiologically related to service.  The examiner opined that because the Veteran's audiogram at separation indicated normal hearing, hearing loss was not due to military noise exposure.

In a March 2012 addendum opinion, the same examiner noted that there was no significant threshold shift in either ear during service, and because the in-service hearing tests were normal, the Veteran's hearing was not aggravated beyond natural progression while on active duty.  

At an August 2015 VA examination, audiometric testing showed puretone thresholds, in decibels, as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
35
40
50
5
70
LEFT
35
45
60
65
75

The Board notes that the reading of 5 for the right ear at 3000 hertz is significantly less than the previous VA examination.  The rest of the readings appear to show progressing hearing loss.  Speech discrimination scores were 90 percent in the right ear and 78 percent in the left ear.  The Veteran was again diagnosed with bilateral sensorineural hearing loss.  The examiner reviewed the claims file and opined that it was less likely than not that the bilateral hearing loss was etiologically related to service.  The examiner opined that the presence of normal hearing at separation precluded the possibility of hearing loss being etiologically related to service.  The examiner also addressed the Veteran's contention that hearing loss began after basic training by opining that noise exposure from basic training could reasonably cause a temporary threshold shift.  As there was no evidence of a permanent threshold shift on the separation examination, the examiner concluded bilateral hearing loss was not related to service.

In a December 2015 addendum opinion, a different VA examiner reviewed the claims file and determined that bilateral hearing loss was less likely than not related to service.  The examiner noted no significant threshold shift between the enlistment and separation examinations, and opined that current science indicates that a delay of many years between noise exposure and noise-induced hearing loss is extremely unlikely.  The examiner acknowledged the Veteran's statements of exposure to noise from gunfire, grenades, and tank fire during service, but opined that such exposure most likely caused a temporary threshold shift.  The examiner further opined that the normal separation audiogram indicated no permanent hearing loss had resulted from military service.
VA treatment records reflect treatment for hearing loss, including the prescription and use of hearing aids.  See, e.g., December 2015 VA Treatment Records.  

In this case, the December 2011 and August 2015 VA examinations, along with the March 2012 and December 2015 VA addendum opinions are highly probative.  Both the examinations and addendum opinions provided a rationale for the opinion that the Veteran's bilateral hearing loss was less likely than not related to his military service based on audiometric evidence in the casefile showing no significant differences between the enlistment examination and separation examination.  Further, the December 2015 examiner addressed the Veteran's lay statements.  Finally, the December 2015 examiner referred to current science from the Institute of Medicine in concluding there was no nexus between current hearing loss and military service.

The Veteran contends that his hearing loss is the result of his military service.  See, e.g., February 2013 VA Form 9.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, however, the Board does not find that the Veteran is competent to provide an opinion relating his current hearing loss to his military service.  Such an inquiry is within the province of trained medical professionals because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship. 

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the specific, reasoned opinion of the December 2015 examiner, as well as the December 2011, March 2012, and August 2015 VA opinions, are of greater probative weight than the general lay assertions in this regard.  The examiners reviewed and considered the evidence of record, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

A sensorineural hearing loss is an organic disease of the nervous system and is eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, a sensorineural hearing loss was not manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.
 
The preponderance of the most probative evidence is against the claim of entitlement to service connection for bilateral hearing loss.  As such, there is no reasonable doubt to resolve in favor of the Veteran.  The claim is denied.


ORDER

Entitlement to service connection for a bilateral sensorial hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


